Citation Nr: 0113475	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 24, 
2000 for the assignment of an increased disability rating for 
status-post lumbar laminectomy with lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 To May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO assigned a 40 
percent evaluation to the service-connected low back 
disorder, effective January 24, 2000.  


FINDING OF FACT

The appellant's claim for an increased disability rating was 
received on January 24, 2000, and an increase in disability 
was first shown in April 2000.


CONCLUSION OF LAW

The establishment of an effective date earlier than January 
24, 2000  for an increased rating for low back disability is 
not appropriate.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(o) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned January 24, 2000 for an increased 
disability rating for his service-connected back disability.

In the interest of clarity, the Board will review the  
pertinent law and VA regulations, followed by a brief 
discussion of the factual background of this case. The Board 
will conclude with an analysis of the issue on appeal.

Relevant law and regulation

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400(o)(1) (2000). 

Factual background

Service connection was initially granted for a disability of 
the veteran's lumbar spine in a January 1971 VA rating 
decision.  A 10 percent disability rating was assigned.  The 
assigned disability rating was increased to 20 percent in an 
August 1971 rating decision and to 60 percent in a July 1973 
rating decision.  The disability rating was reduced to 20 
percent in a May 1975 rating decision.

In October 1993, the veteran, through his accredited 
representative, requested an increased disability rating for 
his service-connected back disability.  In November 1993, the 
RO contacted the veteran and requested evidence to show that 
his service-connected back disability had become worse.  No 
response was received from the veteran.  In October 1995, the 
veteran's representative requested that the veteran be 
scheduled for a VA examination and that his claim be 
adjudicated.  The veteran failed to report for a scheduled VA 
examination in November 1995.  In a December 1995 rating 
decision, the previously-assigned 20 percent disability 
rating was confirmed and continued.  The veteran did not 
appeal that decision. 

In June 1998, the veteran filed a another claim of 
entitlement to an increased disability rating for his 
service-connected back disability.  A VA examination was 
completed in July 1998.  A December 1998 rating decision 
confirmed and continued the previously assigned 20 percent 
rating.  The veteran did not appeal that decision.

On January 24, 2000, the veteran filed another claim for an 
increased disability rating.  A VA physical examination was 
completed in April 2000.  Later in April 2000, the RO granted 
the veteran a 40 percent disability rating for his service-
connected low back disability, effective January 24, 2000.  
This appeal followed.    

Analysis

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
veteran and his representative have been accorded ample 
opportunity to present argument in support of his claim of 
entitlement to an earlier effective date, and they have done 
so.  The RO has adjudicated the issue on appeal by applying 
the correct law and regulations.  Readjudication is not 
necessary.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).   

In summary, the Board has reviewed the record and has 
determined that all notification and development actions 
required by the VCAA have been completed in full.  Remanding 
this case for readjudication under such circumstances would 
serve no useful purpose.  Cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim 
without prejudice to the veteran.

Discussion

The RO assigned an effective date of January 24, 2000 for the 
increased rating for the veteran's service-connected back 
disability, based on the veteran's filing of a claim on that 
date.  See 38 C.F.R. § 3.400(o).  The veteran has disagreed 
with that date.  He has advanced two arguments.  First, he 
contends that the increased rating should be made effective 
from October 1993, when he filed a claim for an increased 
rating.  In the alternative, he contends that the effective 
date should be June 1998, when he filed another claim for 
increase.   

(i).  The appellant's representative has contended that the 
effective date for an increased rating should be October 
1993, the date the veteran filed a claim for increase 
concerning his service-connected low back disability.  
However, that claim was decided in an unappealed December 
1995 rating decision which continued the 20 percent 
disability evaluation for the service-connected low back 
disability.  The December 1995 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the 
October 1993 claim cannot serve as a basis for an earlier 
effective date for the increased rating which was assigned in 
April 2000. 

In this connection, the Board notes the veteran's contention 
that he did not receive notice of the December 1995 rating 
decision.  The Board observes that a copy of the notification 
letter, dated December 13, 1995, is in the veteran's VA 
claims folder.  Moreover, the United States Court of Appeals 
for Veterans Claims has ruled that there is a presumption of 
regularity under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the notice of the December 1995 
rating decision was sent to the veteran in the form of the 
December 13, 1995 letter.   

(ii).  The veteran's representative has currently argued in 
written arguments, submitted in November and December 2000, 
that the effective date of the increased evaluation claim for 
service-connected low back disability should be June 1998, 
the date the veteran filed a claim for increase for service-
connected low back disability.  

The record reveals that after a July 1998 VA examination of 
the low back, which revealed limitation of motion of the 
lumbar spine with pain and tenderness, atrophy of the right 
quadriceps and calf muscle without evidence of any spasm or 
deformity, the RO denied a disability rating greater than 20 
percent in a December 1998 rating decision.  The veteran was 
informed of this determination that same month.  The veteran 
did not file a notice of disagreement within one year after 
the December 1998 notice and that decision became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000). 

In short, the June 1998 claim for an increased rating cannot 
be used as the basis for the assignment of an effective date 
because that claim had been finally denied in December 1998.  

The appellant's next request for an increased rating was 
received in January 2000.  Thereafter, the veteran was 
afforded a VA examination of the lumbar spine in April 2000, 
which revealed an increase in limitation of flexion and 
significant neurological deficits of the veteran's lower 
extremities as a result of the service-connected low back 
disorder such as diminished ankle jerks, an inability to walk 
on his heels or toes, and an inability to stoop, squat or 
arise from the squatting position.  In an April 2000 rating 
decision, the RO assigned a 40 percent disability rating to 
the low back disability, effective from January 2000, the 
date the veteran filed his claim for increase.    

The Board finds that the effective date of an increased 
rating for service-connected low back disability can be no 
earlier than January 24, 2000.  If there was evidence of 
record in the year before January 2000 which indicated that 
it was factually ascertainable that an increase in disability 
had occurred, assignment of an earlier date would be 
warranted under 38 C.F.R. § 3.400(o)(2).  The Board has been 
unable to identify such evidence, and, with the exception of 
an April 2000 VA examination report, which was conducted 
after January 2000, the appellant has pointed to no such 
evidence.  In fact, in a statement to the RO, dated in 
February 2000, the veteran reported that he had not sought 
any treatment for his low back.  

In short, for the reasons and bases expressed above, the 
Board finds that the effective date of an increased rating 
for service-connected low back disability can be no earlier 
than January 2000.  The earlier claims relied upon by the 
veteran and his representative were finally denied and cannot 
serve as bases for the increased rating. 


ORDER

An effective date earlier than January 24, 2000 for the 
assignment of an increased disability rating for service-
connected status-post lumbar laminectomy with lumbosacral 
strain is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

